Citation Nr: 0814887	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  04-39 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
lower back strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from September 1988 to 
December 1989, and from January 2003 to December 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for lower back strain 
and assigned a 10 percent evaluation, effective December 12, 
2003.  In an October 2005 Supplemental Statement of the Case, 
the evaluation was increased to 20 percent, effective 
December 12, 2003.

The veteran was scheduled for a Board video conference 
hearing in April 2008.  The veteran failed to report for the 
scheduled hearing.  


FINDINGS OF FACT

1.  Prior to September 1, 2005, the service-connected low 
back disability was manifested by limitation of forward 
flexion to 75 degrees. 

2.  As of September 1, 2005, the service-connected low back 
disability was manifested by limitation of forward flexion to 
30 degrees.  

3.  As of May 22, 2007, the service-connected low back 
disability was not manifested by any limitation of forward 
flexion.  


CONCLUSIONS OF LAW

1.  Prior to September 1, 2005, the criteria for assignment 
of a rating in excess of 20 percent for the service-connected 
lower back strain, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5235-5243 (2007). 

2.  As of September 1, 2005, the criteria for assignment of a 
40 percent evaluation, but no more, for the service-connected 
lower back strain have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2007). 


3.  As of May 22, 2007, the criteria for assignment of a 
rating in excess of 20 percent for the service-connected 
lower back strain, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5235-5243 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  For an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

Nevertheless, in this case, the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as VA medical records are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran was also afforded VA 
examinations in May 2004, September 2005 and May 2007.  VA 
has further assisted the veteran and his representative 
throughout the course of this appeal by providing them a 
statement of the case and supplemental statements of the 
case, which informed them of the laws and regulations 
relevant to the veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case. 

Criteria and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994). However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Higher 
disability evaluations are assigned if there is ankylosis of 
the spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  Note (1) directs the 
rater to evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately under an appropriate 
diagnostic code.  Note (2) provides that, for VA compensation 
purposes, the combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  38 C.F.R. § 
4.71a.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (IVDS) is to be rated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 20 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months; and a 40 percent disability rating for IVDS 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a.

The Board finds that a "staged" rating is warranted for the 
disability on appeal.  At the time of a May 2004 VA 
examination, the range of motion of flexion of the back was 
from 0 to 80 degrees and, after repeated movements, the range 
of motion was from 0 to 75 degrees.  This range of motion 
does not warrant a rating in excess of 20 percent, even upon 
consideration of pain on use or during flares.  

At the time of a September 1, 2005, VA examination, however, 
the range of motion of the spine was forward flexion from 0 
to 30 degrees without pain and from 30 to 70 degrees with 
pain.  The veteran was not able to forward flex past 70 
degrees.  There was no change as a result of testing for 
weakness, fatigability and incoordination.  The Board finds 
that, when pain on use is taken into account, the range of 
motion of the veteran's forward spine flexion is limited to 
30 degrees.  A 40 percent evaluation is warranted when 
forward flexion is limited to 30 degrees or less.  The Board 
finds that a 40 percent disability evaluation should be 
assigned based on the findings of the September 2005 VA 
examination.  

The last time the veteran's spine was examined for VA 
compensation and pension purposes was on May 22, 2007.  At 
that time, the range of motion of the forward flexion of the 
spine was noted to be full from 0 to 90 degrees with pain at 
the extremes of the range of motion.  Testing for pain, 
fatigue, weakness, and incoordination due to repetitive use 
revealed no change in the range of motion.  The range of 
motion noted at the time of the May 2007 VA examination does 
not warrant a rating in excess of 20 percent.  An increased 
rating is not warranted at the time of the May 2007 VA 
examination.  

As there is no evidence of record of the presence of 
ankylosis of the lumbar spine, an increased rating is not 
warranted based on this symptomatology.  The VA examinations 
have demonstrated that the veteran has consistently been able 
to move her spine.  At the time of the most recent VA 
examination, it was specifically noted that ankylosis was not 
present.  Ratings of 40 percent, 50 percent and 100 percent 
are not warranted.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), require us to consider the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 
Vet. App. 194 (1997), the Board is not required to assign a 
separate rating for  pain.

In the current case, the Board has taken into account the 
veteran's reports of pain on use as well as the VA examiners' 
findings regarding functional loss.  This is the basis for 
the staged 40 percent evaluation based on the report of the 
September 2005 VA examination.  There is no clinical evidence 
which indicates that the veteran's range of motion is limited 
more than described in the reports of the VA examinations.  

Note 1 of the General Rating Formula calls for a separate 
evaluation for any associated objective neurologic 
abnormalities.  The Board finds that the competent evidence 
of record does not support a finding of neurologic 
abnormalities.  At the time of the May 2004 VA examination, 
no pertinent complaints were recorded nor were any pertinent 
findings made with regard to neurological abnormalities 
associated with the service-connected low back disability.  
At the time of the September 2005 VA examination, the veteran 
complained of numbness and tingling of the left leg which 
occurred approximately once per month.  She denied bowel or 
bladder incontinence.  Physical examination at that time, 
however, revealed no sensory or motor deficits.  The Board 
finds the veteran's allegations of numbness and tingling have 
not been objectively confirmed nor have they been linked to 
the service-connected back disability by competent evidence.  
The Board finds the report of the September 2005 VA 
examination does not support a determination that the 
service-connected back disability was manifested by any 
neurological abnormalities.  At the time of the May 2007 VA 
examination, the veteran reported that she had back pain 
which radiated down into her left hip.  However, physical 
examination failed to reveal any objective evidence of 
neurologic abnormalities.  The Board finds that the veteran's 
allegation of pain radiating into her hip has not been 
objectively confirmed nor has the reported pain been linked 
to the service-connected low back disability.  The Board 
finds the report of the May 2007 VA examination does not 
support a determination that the service-connected back 
disability was manifested by any neurological abnormalities.  

With regard to the criteria for rating intervertebral disc 
syndrome, the Board finds that there is insufficient 
symptomatology to warrant an increased rating.  No pertinent 
history was reported at the time of the May 2004 VA 
examination with regard to the requirement for bed rest to 
treat the back disability.  At the time of the September 2005 
VA examination, the veteran reported that she did not 
experience any incapacitating episodes due to her back 
disability.  At the time of the May 2007 VA examination, the 
veteran reported that, with regard to incapacitating 
episodes, she had seen her primary provider one time over the 
past year for her back.  She did not actually report that she 
had any incapacitating episodes.  There is no indication that 
she experienced incapacitating episodes having a total 
duration of four to six weeks in the past year.  An increased 
rating under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating episodes is not warranted at 
any time during the appeal period.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's low back disability now causes or has 
in the past caused marked interference with her employment, 
or that such has in the past or now requires frequent periods 
of hospitalization post-service rendering impractical the use 
of the regular schedular standards.  Id.  In September 2005, 
the veteran alleged that she had to stop work as a nursing 
assistant as a result of her back problems.  She has not, 
however, submitted any evidence to support this allegation.  
The record further indicates that the veteran was able to 
obtain employment performing office work.  The veteran 
reported at the time of the May 2007 VA examination that, 
while she experienced back pain during work, the pain did not 
stop her from performing any of her job duties.  There is no 
evidence of record indicating that the veteran was 
hospitalized for back problems during the appeal period.  In 
sum, there is no indication in the record of such an unusual 
disability picture that application of regular schedular 
standards is impractical.  Therefore, the Board  finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See  
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In summary, the Board finds that a rating in excess of 20 
percent is not warranted prior to September 1, 2005.  From 
September 1, 2005 to May 21, 2007, a 40 percent evaluation is 
warranted based on the findings in the September 2005 VA 
examination.  As of May 22, 2007, the date of the most recent 
VA examination, a 20 percent evaluation is warranted.  


ORDER

Entitlement to a rating in excess of 20 percent prior to 
September 1, 2005, for the lower back strain is not 
warranted.  The appeal is denied.  

Entitlement to a 40 percent evaluation, effective from 
September 1, 2005 to May 21, 2007, for the lower back strain, 
is granted, subject to the laws and regulations governing 
monetary awards.  

Entitlement to a rating in excess of 20 percent from May 22, 
2007, for the lower back strain is not warrant.  The appeal 
is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


